                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 STRIKE 3 HOLDINGS, LLC,

          Plaintiff,                                  Case No. 2:19-cv-10718-LJM-RSW
                                                      Honorable Laurie J. Michelson
 v.

 JOHN DOE subscriber assigned IP
 Address 68.43.171.63,

          Defendant.


        ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO SERVE
      THIRD-PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE AND
                     ISSUING A PROTECTIVE ORDER


         Strike 3 Holdings holds the copyrights to several adult films. According to Strike 3, the

Doe defendant, thus far identified only by an IP address, has downloaded Strike 3’s content without

its permission. So Strike 3 Holdings wants to bring suit for copyright infringement. But, to do so,

it first must identify the Doe defendant. Strike 3 thus asks the Court to issue a third-party discovery

subpoena prior to a Rule 26(f) conference. Having read the motion and the attached affidavits, the

Court orders the following:

         1.      Strike 3 has established that “good cause” exists for it to serve a third-party

subpoena on Comcast Cable (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe, 2008 WL

4104214, *4 (N.D. Cal. 2008); Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6–7 (D.D.C.

2008).

         2.      Strike 3 may serve the ISP with a Rule 45 subpoena commanding the ISP to provide

Strike 3 with the true name and address of the Defendant to whom the ISP assigned an IP address

as set forth in the Complaint. Strike 3 shall attach this order to any such subpoena.
          3.     Strike 3 may also serve a Rule 45 subpoena in the same manner as above on any

service provider that is identified in response to a subpoena as a provider of Internet services to

the Defendant.

          4.     If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5), which

states:

          the term “cable operator” means any person or group of persons

          (A)    who provides cable service over a cable system and directly or through one
          or more affiliates owns a significant interest in such cable system, or

          (B)   who otherwise controls or is responsible for, through any arrangement, the
          management and operation of such a cable system.

it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

          A cable operator may disclose such [personal identifying] information if the
          disclosure is . . . made pursuant to a court order authorizing such disclosure, if the
          subscriber is notified of such order by the person to whom the order is directed.

by sending a copy of this Order to the Defendant.

          5.     Strike 3 may use the information disclosed in response to a Rule 45 subpoena

served on the ISP only for the purpose of protecting and enforcing its rights as set forth in its

Complaint.

          6.     Further, the Court understands that the ISP subscribers may not be the individuals

who allegedly infringed upon Strike 3 Holdings’ copyright. See, e.g., Pacific Century Intern. Ltd.

v. Does 1-101, No. C-11-02533, 2011 U.S. Dist. LEXIS 124518, at *2 (N.D. Cal. Oct. 27, 2011);

see also 10 Group, Inc. v. Does 1-19, No. 10-03851, 2011 WL 772909, at *1 (N.D. Cal. Mar. 1,

2011). And an allegation that someone illegally downloaded pornography could go to sensitive

matters, including an individual’s sexuality.




                                                    2
       7.     Accordingly, pursuant to Federal Rule of Civil Procedure 26(c), the court issues a

protective order. See Flagg v. City of Detroit, 268 F.R.D. 279, 310 n.9 (E.D. Mich. 2010) (citing

Fed. R. Civ. P. 26(c)(1)). In this District, defendants in IP cases have been permitted to remain

anonymous during discovery where “the risk of false positives gives rise to the potential for

coercing unjust settlements from innocent defendants.” Patrick Collins, Inc. v. John Does 1-28,

No. 12-13670, 2013 U.S. Dist. LEXIS 11349, at *11 (E.D. Mich. Jan. 29, 2013). And in this case,

Strike 3 Holdings has presented no evidence that it will be prejudiced if the Doe Defendant

proceeds anonymously, pending confirmation that he or she is a proper defendant. Therefore, the

Doe Defendant may proceed anonymously until discovery suggests that he or she is the individual

connected to the IP address in Strike 3’s non-party subpoena.

       SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Date: July 14, 2019




                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on July 14, 2019.

                                            s/William Barkholz
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                               3
